 Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 1 of 15 PageID #: 493




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
RESEARCH FRONTIERS INCORPORATED,

                                   Plaintiff,                  MEMORANDUM & ORDER

        -against-                                              18-CV-2939 (ST)

PRELCO INCORPORATED,

                                    Defendants.
-----------------------------------------------------------X
TISCIONE, United States Magistrate Judge:

                                             INTRODUCTION
    Plaintiff Research Frontiers Incorporated (“Plaintiff” or “RFI”) filed its initial complaint with

the Supreme Court of New York in the County of Nassau on April 1, 2018. Notice of Removal 1,

ECF No. 1. Defendant Prelco Incorporated (“Defendant” or “Prelco”) removed this case from the

Supreme Court of New York to this court, on May 17, 2018, on the basis of Diversity

Jurisdiction pursuant to 28 U.S.C. § 1332(a); Plaintiff is a Delaware corporation and Defendant

is a Canadian corporation with its principal place of business in Quebec, and the amount in

controversy requirement is met. Id.

    The parties engaged in settlement talks until October 9, 2018 without reaching a settlement.

See Order dated October 9, 2018. The parties consented to jurisdiction by a magistrate judge on

October 22, 2018, and the case was randomly reassigned to me on January 17, 2020. Consent to

Jurisdiction by US Magistrate Judge, ECF No. 22. Parties’ cross-motions for summary judgment

have been fully submitted to this court on September 5, 2019. ECF Nos. 25-38.

    Based on the reasons explained below, this Court concludes that triable issues of fact exist in

Plaintiff’s breach of contract claim. Likewise, summary judgment is precluded by factual

disputes in the record related to Defendant’s waiver defense. Defendant’s defense based on the

                                                        1
 Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 2 of 15 PageID #: 494




statute of limitations is also unavailing. Therefore, the parties’ cross motion for summary

judgment is DENIED. Lastly, Defendant’s alternative motion for partial summary judgment on

the issue of damages is also DENIED.

                                        BACKGROUND
   A. Factual Record
   1. Undisputed Facts
   Plaintiff RFI developed SPD-SmartGlass, an electronic glass-tinting technology which can

be used for light control on window glass. Pl. Mot. Sum. J, Ex. B (“License Agreement”), ECF

No. 28-3; Harary Aff. ¶¶ 5-6, ECF No. 28-1. Plaintiff owns the intellectual property rights of the

above-described technology. Id. On April 8, 2004, the parties entered into a written License

Agreement, in which Plaintiff licensed the use of SPD-SmartGlass technology to Defendant who

would manufacture and develop products using the licensed technology. See License Agreement

at 1-2; Pl.’s Statement of Undisputed Material Facts, (“Pl.’s 56.1”) ¶ 1, ECF No. 29; Def.’s Resp.

to Pl’s Statement of Material Facts (“Def.’s Resp. 56.1”) ¶ 1, ECF No. 31-1.

   Under Section 3.2 of the License Agreement, Defendant is obligated to pay the Minimum

Annual Royalty payments (“MAR”), but the Agreement further provides that no MAR will be

imposed as long as Defendant makes timely payment of all fees due under the License

Agreement. Pl.’s Resp. Def.’s 56.1, ¶¶ 10-11.

   . . . Regardless of whether LICENSEE is selling any Licensed Products, during the term of
   this Agreement LICENSEE agrees to pay LICENSOR an initial fee of $10,000 upon signing
   of this License Agreement and the non-refundable minimum royalties (in U.S. Dollars)
   specified below for each of the stated periods . . . Notwithstanding the foregoing, no
   minimum royalties with respect to the 2005 calendar year or any calendar year thereafter
   will be due and owing under Section 3.2 hereof if LICENSEE has made the timely payment of
   all amounts due under this License Agreement . . .




                                                 2
 Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 3 of 15 PageID #: 495




    See License Agreement, §3.2. In particular, the parties agreed that an initial fee in the total

amount of $10,000 would be paid by Defendant to Plaintiff in two equal installments of $5,000.

Pl’s Resp. 56.1 ¶ 5; Def.’s Resp. 56.1 ¶ 5. The first of these installments was due within 10 days

of License Agreement’s effective date (April 8, 2008), and the second installment was due before

July 1, 2004. Id.; License Agreement §3.3. Defendant paid the first installment on April 7, 2004.

Id. ¶ 6. However, the parties dispute whether or not Defendant paid the second installment.

Plaintiff offers the affidavit of its President and certain bank records in support of its claim. Pl.’s

56.1 ¶ 6. Defendant argues that the records do not conclusively show that it defaulted on the

second installment. Def.’s Resp. 56.1 ¶ 6. To this date, Defendant has not made any royalty

payments to Plaintiff. Id. ¶ 8.

    The License Agreement contains the following non-waiver clause:

    Unless agreed to by the parties in writing to the contrary, the failure of either party to insist
    in any one or more instances upon the strict performance of any one or more of the
    provisions of this Agreement, or to exercise any right contained in this Agreement or
    provided by law, shall not constitute or be construed as a waiver or relinquishment of the
    performance of such provision or right or the right subsequently to demand such strict
    performance or exercise of such right, and the rights and obligations of the parties shall
    continue unchanged and remain in full force and effect.

    License Agreement, §14.4. Prior to 2017, Plaintiff did not send any invoice nor notice of

default regarding Defendant’s overdue initial fee payment and MAR. Pl.’s Resp. 56.1 ¶15; Def.’s

Attorney Brooks Decl. (“Brooks Decl.”) Ex. A at 4 (Harary Dep. 18:9-23), ECF No. 33-2. On

April 25, 2017, Plaintiff sent its first notice to Defendant requesting payment of a total of

$550,000, which amount consists of the accrued MAR and the initial fee. Pl.’s Resp. 56.1 ¶ 15.

On May 24, 2017, Defendant responded by sending a $5,000 draft as the second installment and

a written disclaimer that Defendant is “not suggesting or admitting its previous non-payment.”

Id. ¶ 17. Plaintiff, in this motion for summary judgment, decreased its demand to $300,000


                                                   3
 Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 4 of 15 PageID #: 496




which includes the unpaid MAR between January 2013 and January 2018, plus interest. Pl. Resp.

56.1 ¶ 20; Pl.’s Notice of Motion, ECF No. 28.

   The terms of the License Agreement were to last for the duration of RFI’s patents or the

period of time that the technical information need be kept confidential, which is at minimum 20

years. Id. ¶ 3. According to the License Agreement, either party is free to terminate the License

Agreement before the end of its term. Id. ¶ 4. However, the Licensee seeking to terminate is

required to provide advance, written notice along with a written report describing the reasons for

termination. Def. Mot. Sum. J. Ex. B (“License Agreement”) § 10.2. Neither party attempted to

terminate the agreement until February 15, 2019, at which time Defendant sent a Notice of

Termination to Plaintiff. See Def.’s Resp. 56.1 ¶ 15; Def.’s Mem. of L. Ex. I (“Notice of

Termination”), ECF No. 33-9; Pl. Resp. 56.1 ¶ 19.

   2. Disputed Issues

   Defendant disputes that it owes any initial fees or MAR to Plaintiff. Defendant disputes that

the record evidence establishes its non-payment of the $5,000 initial fee balance. Defendant

maintains that it did not have any MAR obligations, because (1) the record does not conclusively

demonstrate its non-payment of the initial fees, and (2) in any case, Plaintiff knowingly and

intentionally waived the MAR by not enforcing it for thirteen (13) years. In support of its

position, Defendant presents an e-mail correspondence dated March 18, 2004, in which Joseph

Harary (President, RFI) wrote to Yvan Thibault (Vice President, Prelco): The “license has no

minimum royalty obligations unlike other licensees who pay guaranteed royalties during this

market development stage.” Def.’s 56.1 ¶ 1. Plaintiff objects to this evidence on grounds that the

out-of-context reference is misleading, and that it constitutes extrinsic evidence inadmissible

under the parole evidence rule. Pl.’s Resp. 56.1 ¶ 1; Pl.’s Opp. at 12.

                                                 4
 Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 5 of 15 PageID #: 497




   Defendant also submits an e-mail correspondence between Michael LaPointe (Vice

President, RFI) and Joseph Harary (RFI, President) dated July 22, 2004. In the e-mail, Harary

asks LaPointe to remind Defendant of the overdue $5,000 second installment of the initial

payment. In response, LaPointe suggests that RFI send a reminder but defer the payment until

Defendant is able to begin trials to develop the product. Def.’s 56.1 ¶ 9; Def.’s Attorney Brooks

Decl. (“Brooks Decl.”) Ex. A at 7-8, ECF No. 33-2. Later at deposition, Harary did not

remember whether a reminder had ever been sent to RFI after the e-mail correspondence. See

Brooks Decl. Ex. A at 3 (Harary Dep. 14:16-15:4). Plaintiff objects to the relevance of this

evidence. Pl.’s Resp. 56.1 ¶ 9.

   On February 15, 2019, Defendant sent a Notice of Termination of SPD-Smart Window

License Agreement. Def.’s 56.1 ¶ 19; Def.’s Mem of L., Ex. I (“Notice of Termination”), ECF

No. 33-9. Plaintiff maintains that the Notice is defective as it does not contain a written report

required per the termination clause: “[i]f LICENSEE decides to terminate this Agreement for any

reason, LICENSEE shall provide LICENSOR, along with the aforementioned notice of

termination, with a written report describing the reasons for such termination.” Pl.’s Resp. 56.1 ¶

19; License Agreement § 10.2.

                                      LEGAL STANDARD

   Summary judgment under Federal Rule of Civil Procedure 56 (“Rule 56”) is only appropriate

where admissible evidence in the record demonstrates the absence of a genuine issue of material

fact and one party’s entitlement to judgment as a matter of law. See Viola v. Philips Med. Sys. of

N. Am., 42 F.3d 712, 716 (2d Cir. 1994). Facts are material where it may “affect the outcome of

the suit under the governing law . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

To prevail on a summary judgment motion, the moving party must demonstrate, on the basis of

                                                  5
 Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 6 of 15 PageID #: 498




the pleadings and submitted evidence, and after drawing all inferences and resolving all

ambiguities in favor of the non-movant, that no rational jury could find in the non-movant’s

favor. Chertkova v. Conn. Gen. Life Ins. Co., 92 F.3d 81, 86 (2d Cir. 1996). As a general rule, all

ambiguities and inferences to be drawn from the underlying facts should be resolved in favor of

the non-movant, and all doubts as to the existence of a genuine issue for trial should be resolved

against the moving party. Brady v. Colchester, 863 F.2d 205, 210 (2d Cir. 1988)

   To defeat a summary judgment motion properly supported by affidavits, the non-movant

must offer, by affidavits, deposition, or other documentary evidence, specific facts demonstrating

a genuine issue of material fact to be tried. Rule v. Brine, Inc., 85 F.3d 1002, 1011 (2d Cir.

1996). The non-movant must present more than “some metaphysical doubt as to the material

facts.” Aslanidis v. U.S. Lines, Inc., 7 F.3d 1067, 1072 (2d Cir. 1993) (internal quotations

omitted).

   Where the moving party demonstrates that the nonmoving party’s evidence is insufficient to

establish its claim, the burden shifts to the nonmoving party to produce persuasive evidence to

show that its claim is not “implausible.” See Brady v. Colchester, 863 F.2d at 211 (internal

citations omitted). Then, the court must evaluate the sufficiency of the nonmoving party’s

evidence and determine whether there exists sufficient evidence to reasonably expect that a jury

could return a verdict in favor of the nonmoving party. Id. (citing Anderson v. Liberty Lobby,

Inc., 477 U.S. at 248). However, “courts must still proceed very cautiously.” Id. “[I]f . . . there is

any evidence in the record from any source from which a reasonable inference in the

[nonmoving party’s] favor may be drawn, the moving party simply cannot obtain a summary

judgment.” Id. (internal citations and quotations omitted). With these considerations in mind, we




                                                  6
 Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 7 of 15 PageID #: 499




turn to the argument raised by the parties and the evidence presented in support of their cross

motion for summary judgment.

                                           DISCUSSION
   A. Plaintiff’s Motion
   1. Breach of the License Agreement
   It its summary judgment motion, Plaintiff argues that the record evidence sufficiently proves

the prima facie elements of its breach of contract claim: (1) the existence of an agreement, (2)

adequate performance of the agreement by plaintiff, (3) breach of the agreement by the

defendant, and (4) damages. Pl.’s Mem. of L. at 8. Defendant opposes the motion, arguing that

the evidence is not sufficient to establish a breach of the agreement by Defendant. See generally

Def.’s Opp. Specifically, Defendant states that the record is inconclusive as to whether

Defendant timely paid the initial fees. Id. at 3. Upon review of the records, this Court concludes

that Plaintiff is precluded from summary judgment on this issue, because the record does not

conclusively demonstrate Defendant’s breach of the agreement.

   Plaintiff, after searching its records, “determined conclusively” that Defendant never made

the second $5,000 payment. Pl.’s Resp. 56.1 ¶ 7. Plaintiff’s evidence consists of an affidavit of

its President, Harary, who stated that Defendant did not pay the initial fee in full. Pl.’s Reply Br.

at 5-6, ECF No. 32; Harary Aff. ¶ 20, ECF No. 28-1. Plaintiff claims that this evidence is

corroborated by an internal e-mail exchanged between RFI’s President and VP of Marketing,

dated July 22, 2004, in which they discuss the overdue balance of Defendant’s initial fee

payment. Pl.’s Reply Br. at 6-7; Def.’s Opp. Ex. A at 8. Plaintiff also provides bank records

which shows that Defendant sent one check in the amount of $5,000 issued on April 7, 2004.

Browser Decl. Ex. H, ECF No. 36-2. However, the bank records only reflect financial


                                                  7
 Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 8 of 15 PageID #: 500




transactions between April and June 2004, and omits transaction history related to July 1, 2004

— the date that the second installment was due. Id. In opposing the motion, Defendant maintains

that “neither [party] ha[s] located proof regarding whether or not the second installment of the

initial payment was made.” Def.’s Opp. at 3-4. Prelco’s Vice President Yvan Thibault, testified

at a deposition that he did not know if Defendant ever paid the second installment, while

conceding that he is the person most likely to know if it had been paid. Id.

   Parties therefore dispute whether the evidence in the record is sufficient to resolve whether

Defendant breached the License Agreement by failing to pay the second installment in 2004. See

Def.’s Opp. at 2-3 (“the essential breach in the Agreement is whether Prelco paid timely paid the

balance of the initial fee, only then activating the MARs.”). The only objective evidence

dispositive of this issue are the bank records, but these are insufficient to conclusively prove

whether Defendant failed to pay as the records do not include transactions from the month of

July 2004. The other evidence in the record to support Plaintiff’s claim consists of its President’s

statements in his affidavit and internal e-mail correspondence. Where, as here, the essential

element of a claim depends on the credibility of a party’s statement, it should be weighed by the

jury or the fact finder at trial. See also Jeffreys v. City of N.Y., 426 F.3d 549, 553 (2d Cir. 2005)

(“Assessments of credibility and choices between conflicting versions of the events are matters

for the jury, not for the court on summary judgment.”). Given that courts must proceed very

cautiously in determining the sufficiency of the moving party’s evidence and draw all reasonable

inferences in favor of the nonmoving party, this Court denies Plaintiff’s summary judgment

motion.

   B. Defendant’s Motion
   1. Waiver


                                                   8
 Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 9 of 15 PageID #: 501




   In its motion for summary judgment, Defendant claims that Plaintiff waived the payment of

the second installment of initial fees and the MAR by staying silent for thirteen (13) years. Def.’s

Mem. of L. at 5-8, ECF No. 35. Plaintiff’s opposition points to the non-waiver provision in the

License Agreement. Pl.’s Opp. at 6. This Court concludes that disputed facts in the record

preclude summary judgment for Defendant on the issue of waiver.

   Waiver is an equitable defense which may be heard within the trial court’s discretion. Am.

Tech. Ceramics Corp. v. Presidio Components, Inc., No. 14-CV-6544(KAM)(GRB), 2018 U.S.

Dist. LEXIS 51444, at *73 (E.D.N.Y. Mar. 27, 2018) (internal citations omitted). It is well

settled under New York law that a “waiver is an intentional abandonment or relinquishment of a

known right or advantage which, but for such waiver, the party would have enjoyed.” Wyeth v.

King Pharm., Inc., 396 F. Supp. 2d 280, 290 (E.D.N.Y. 2005); Capitol Records, Inc. v. Naxos of

Am., Inc., 372 F.3d 471, 482 (2d Cir. 2004) (“[A] claim of waiver requires proof of an intentional

relinquishment of a known right with both knowledge of its existence and an intention to

relinquish it.”) (internal citations omitted). “A [w]aiver cannot be created by negligence,

oversight, or thoughtlessness; instead, it must be proved that a party intentionally or voluntarily

waived a contractual right or advantage.” Wyeth, 396 F. Supp. 2d at 290 (internal citations and

quotation marks omitted). However, “silence and inaction do create an implied waiver, where . . .

there is proof that there was a voluntary and intentional relinquishment of a known and otherwise

enforceable right.” Lan v. AOL Time Warner, Inc., 2013 U.S. Dist. LEXIS 61574, at *9

(S.D.N.Y. Apr. 30, 2013) (internal citations and quotations omitted); see also Am. Tech.

Ceramics Corp. v. Presidio Components, Inc., 2018 U.S. Dist. LEXIS 51444 at *67-70 (“a party

asserting equitable estoppel must also establish that the misleading conduct or silence led the

alleged infringer to reasonably infer that the patentee does not intend to enforce its patent against


                                                  9
 Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 10 of 15 PageID #: 502




the alleged infringer.”). Where a party alleges that a waiver is implied, it “is rarely established as

a matter of law rather than as a matter of fact.” Wyeth, 396 F. Supp. 2d at 290 (internal citations

and quotation marks omitted). Also, under New York law, “the existence of a non-waiver clause

in a contract does not by itself preclude the waiver of a provision of, or right under, the contract.”

Id.

      Having examined the totality of the circumstances, this Court finds that the factual evidence

in the record is disputed as to whether Plaintiff waived its right knowingly and intentionally.

Wyeth, 396 F. Supp. 2d at 290 (“Whether there was a knowing and intentional waiver of rights is

a factual question that we determine based on the totality of the circumstances.”). On the one

hand, the record contains evidence from which Plaintiff’s intent to waive may be inferred. For

example, in an email dated July 22, 2004, RFI’s President instructed its VP of Marketing,

LaPointe to send a reminder to Prelco that the $5,000 second payment is overdue. Brooks Decl.

Ex. A at 7-8, ECF No. 33-2. In response to this email, LaPointe wrote, “I would prefer to remind

them [Prelco] that it [second installment] is due, but indicate that due to the circumstances we

will defer this payment . . .” Id. Later at deposition, Harary testified that he did not remember

whether a reminder had ever been sent to RFI. Id. Ex. A at 3 (Harary Dep. 14:16-15:4).

Presented with these facts, a reasonable trier of fact may infer that Plaintiff had been aware of

Defendant’s non-payment but knowingly waived it. On the other hand, a reasonable trier of fact

may arrive at the exact opposite conclusion – that Harary and LaPointe fully intended to enforce

the initial fee payment obligation at a later time. Since reasonable minds may differ, the issue

would be best reserved for trial.

      There are additional disputed facts in the record surrounding the issue of waiver. Plaintiff

conceded that it had a corporate policy “not [to be] vocal about outstanding fees” until its

                                                   10
Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 11 of 15 PageID #: 503




licensees develops a commercial product, because Plaintiff understands that “a viable

commercial product is more valuable to Research Frontiers than minimum annual royalties.”

Pl.’s Opp. at 9; Harary Aff. ¶ 25, ECF No. 28-1 (“[RFI] recognizes that, oftentimes its licensees

take years to develop, market and sell products using the licensed technology. Those sales . . . are

far more lucrative than minimum royalty fees. Thus, as a corporate policy, Research Frontiers

has generally not sent invoices to licensees . . .”). The existence of a company’s policy not to

enforce its rights may establish an implied waiver. See Am. Tech. Ceramics Corp. v. Presidio

Components, Inc., No. 14-CV-6544(KAM)(GRB), 2018 U.S. Dist. LEXIS 51444, at *77-78

(E.D.N.Y. Mar. 27, 2018) (finding that the record evidence establishes the existence of a

corporate policy of not enforcing its patent rights, and holding that such evidence precludes

summary judgment on the issue of implied waiver). On the other hand, this position is

contradicted by the non-waiver clause in the License Agreement which explicitly sets forth, “the

failure of either party to . . . exercise any right contained in this Agreement or provided by law,

shall not constitute or be construed as a waiver or relinquishment . . .” License Agreement,

§14.4; see also Wyeth v. King Pharmaceuticals, Inc., 396 F. Supp. 2d at 290 (holding that under

New York law, “the existence of a non-waiver clause in a contract does not by itself preclude the

waiver of a provision of, or right under, the contract.”). Based on these countervailing facts in the

record, this Court concludes that a genuine factual dispute is created as to whether Plaintiff

waived its right to enforce the contract. Therefore, Defendant’s motion for summary judgment

on this issue is DENIED.

   2. Statute of Limitations

   Defendant seeks dismissal of this case as the statute of limitations for the Plaintiff’s claim

expired in 2010. Defendant argues that, since Plaintiff’s breach of contract claim is predicated


                                                 11
Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 12 of 15 PageID #: 504




upon the Defendant’s alleged failure to make the initial fee payment, the 6-year statute of

limitations period began to run from July 1, 2004 — the date that the initial payment was due.

Def.’s Mem. of L. at 9-10. This Court disagrees. Assuming that Defendant breached the License

Agreement by failing to pay the initial fee, it is subject to the MAR, default of which payments

creates a new cause of action each year.

   Under the License Agreement, Defendant was obligated to pay the MAR, unless it paid the

initial payment fee on time. License Agreement §3.2 (“[Prelco] pay Licensor [RFI] an initial fee

of $10,000 upon signing of this License Agreement and the non-refundable minimum royalties

specified below . . . Notwithstanding the foregoing, no minimum royalties . . . will be due . . . if

Licensee has made the timely payment of all amounts due under this License Agreement”).

Defendant concedes that the License Agreement “required Prelco to timely pay an initial fee of

$10,000” and that a failure to make timely payment activates the MARs. Def.’s Opp. at 2-3 (“the

essential breach in the Agreement is whether Prelco paid timely paid the balance of the initial

fee, only then activating the MARs.”). Assuming that Defendant did not pay the initial fee on

time, it would have activated the MAR. Consequently, the MAR payment would have been due

on January 31, 2005. Pl.’s Resp. 56.1 ¶ 12. In each of the subsequent years, Defendant’s failure

to pay the MAR would have created a new cause of action.

   Under New York law, royalty payments are treated just like installment contracts, and each

default on royalty payments constitutes a new cause of action. See Stone v. Williams, 970 F.2d

1043, 1049 (2d Cir. 1992) (deeming each instance of failure to pay royalties as “a distinct harm

giving rise to an independent claim for relief.”); see also Beram v. Ceaco, Inc., 219 F. Supp. 3d

274, 280 (D. Mass. 2016) (“A contract that provides a continuing obligation to pay royalties can

be considered an installment contract.); Ediciones Quiroga, S.L. v. Fall River Music, 93 Civ.

                                                 12
    Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 13 of 15 PageID #: 505




3914 (RPP), 1995 U.S. Dist. LEXIS 8439, at *3 (S.D.N.Y. June 16, 1995) (“Under New York

law, in cases involving installment contracts, a new and distinct cause of action accrues on each

default or failure to pay.”); Cadlerock, L.L.C. v. Renner, 72 A.D.3d 454, 898 N.Y.S.2d 127, 128

(N.Y. App. Div. 2010).1 Therefore, Plaintiff’s breach of contract claim, based on Defendant’s

failure to pay MARs from 2013 through 2018, is not time-barred.

      C. Defendant’s Alternative Motion for Partial Summary Judgment
      In the alternative, Defendant moves for partial summary judgment on the issue of damages,

and requests this Court to declare that the License Agreement was terminated on February 15,

2019. Def.’s Mem. of L. at 13. It is undisputed that Defendant has the right to terminate under

the License Agreement:

         LICENSEE may terminate this Agreement effective as of December 31, 2009 or as of any
         anniversary thereof by giving LICENSOR prior notice thereof unless sooner terminated
         as hereinafter provided. Such notice shall be in writing and shall be given between 60
         and 90 days prior to the effective date for which such termination is to be effective. If
         LICENSEE decides to terminate this Agreement for any reason, LICENSEE shall provide


1
          Relying on Bulova Watch Co. Inc. v. Celotex Corp., 46 N.Y.2d 606 (1979), Defendant contends
that its failure to pay MAR is inseparable from the alleged non-payment of the $5,000 initial fee balance,
and as such, the statute of limitations runs from the due date of the initial fee. Id. The facts and reasoning
in Bulova is inapplicable to the case at hand, as Bulova deals with statutes of limitations issues pertaining
to two distinct promises in a contract. At issue in Bulova was whether a buyer of roof installation services
may bring an action against the roof materials supplier 20 years after the date of sale for claims based on a
breach of implied warranty of fitness for use and a breach of 20-year guarantee pertaining to the roof’s
repair. Id. Deeming the breach of implied warranty of fitness claim to be untimely, the court explained
that the warranty relates only to the service related to the installation of the roof, whereas the bond
guarantee obligation applies to the performance of services (including repairs) over a 20-year span of
time after the roof installation. Id. Therefore, the court concluded that the statute of limitations runs
“separately for the damages occasioned each time a breach of the obligation to repair the bonded roof
[occurs.]” within that time period. Bulova Watch Co. v. Celotex Corp., 46 N.Y.2d 606, 611, 415 N.Y.S.2d
817, 820, 389 N.E.2d 130, 132 (1979).
     Bulova bears no resemblance to the facts of this case, nor does its outcome help Defendant’s case.
Bulova’s construction agreement contemplated two separate promise to begin with: a promise to install
the roof and a promise to repair the roof over 20 years warranting a bifurcated analysis for purposes of the
statute of limitations. Here, the RFI-Prelco License Agreement contained one promise (i.e., licensed use
of a technology) with two options to pay — MAR or timely payment of initial fees of $10,000. Assuming
that Defendant did not pay the initial fees, it activated MARs and is subject to a breach of contract claim
based on its default on MAR payments.

                                                     13
Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 14 of 15 PageID #: 506




       LICENSOR, along with the aforementioned notice of termination, with a written report
       describing the reasons for such termination.

See License Agreement at 12 (§10.2), ECF No. 33-3. It is also undisputed that on February 15,

2019, Defendant sent a letter to Plaintiff entitled, “Notice of Termination of SPD-Smart Window

License Agreement Between Research Frontiers Incorporated and Prelco Inc.” Brooks Decl. Ex.

I (“Notice”), ECF No. 33-9; Pl. Resp. 56.1 ¶ 19. In the Notice, Defendant stated: “Written Report

for Reason for Termination: Upon information and belief the Agreement is invalid upon its

terms.” However, the parties have diverging interpretations of the “written report” requirement

in the termination clause and dispute whether Defendant’s one sentence-long statement in the

Notice complies with the requirement. See Brookls Decl. Ex. A (Harary Dep. 23:5-17).

       Summary judgment is only appropriate if the evidence is so one-sided that there exists no

genuine issue of material fact. Nagle v. Marron, 663 F.3d 100, 105 (2d Cir. 2011). The written

report requirement in this License Agreement is susceptible to more than one interpretation. On

the one hand, it may require a report containing exhaustive reasons for termination submitted

“along with” the notice in the form of an additional document, while on the other hand, the brief

statement in the Notice letter may satisfy the requirement. Whether a party’s method of

terminating the contract was valid may raise a dispute of fact best reserved for trial. See Bonnie

& Co. Fashions v. Bankers Tr. Co., 945 F. Supp. 693, 717-18 (S.D.N.Y. 1996) (denying

summary judgment regarding the effectiveness of a termination notice, where the contract’s

termination clause required written notice transmitted by registered or certified mail, and the

terminating party transmitted written notice by fax). Therefore, this Court denies Defendant’s

partial summary judgment motion. See Bonnie & Co. Fashions v. Bankers Tr. Co., 945 F. Supp.

693, 717 (S.D.N.Y. 1996) (finding that the termination cause listing the methods of transmitting



                                                14
Case 2:18-cv-02939-ST Document 39 Filed 11/17/20 Page 15 of 15 PageID #: 507




termination notice is ambiguous “because it is plainly susceptible to more than one

interpretation.”).

                                          CONCLUSION
    Based on the foregoing reasons, this Court finds that triable issues of fact exist as to the

Plaintiff’s breach of contract claim. Likewise, disputed facts exist in the record related to

Defendant’s waiver defense. Therefore, the parties’ cross motion for summary judgment is

DENIED. This Court also declines to dismiss the case based on Defendant’s statute of

limitations defense. Lastly, Defendant’s alternative motion for partial summary judgment on the

issue of damages is also DENIED.




SO ORDERED.

                                                                       /s/
                                                               Steven L. Tiscione
                                                               United States Magistrate Judge
                                                               Eastern District of New York
Dated: Brooklyn, New York
       November 17, 2020




                                                  15
